Citation Nr: 0323755	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-07 119	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his son




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

Although the veteran, in his VA Form 9 received in May 2002, 
requested a hearing before a traveling member of the Board, 
he withdrew his request for such a hearing in July 2002.


REMAND

The veteran contends that he has PTSD as the result of 
certain incidents he claims to have experienced in service.  
He also contends that his bilateral hearing loss and tinnitus 
originated from acoustic trauma experienced in service.

With respect to the claim for service connection for PTSD, 
the veteran contends that while serving in Germany sometime 
in 1944 as a member of the 3779th Trucking Company, his 
position was bombed on one occasion by enemy planes, and the 
truck he used to escape in was strafed; when he returned to 
his post after the attack he saw the bodies of American and 
German soldiers strewn about the area.  His other claimed 
stressor incidents include seeing the residual devastation 
and death caused by bombs.  He also contends that he killed a 
German woman, encountered mines and booby traps, received 
sniper or sapper fire (as well as incoming mortar rounds), 
and observed atrocities.  

Service personnel records show that the veteran served as a 
duty soldier overseas (assigned to a quartermaster gas supply 
company) in the European Theater of Operations but that he 
did not receive any awards or decorations indicative of 
combat.  The report of a January 2002 VA examination of the 
veteran indicates that he was diagnosed with PTSD based on 
his account of his experiences overseas in service.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  Service connection for post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2002).

Although the veteran has been diagnosed with PTSD based on 
his account of stressful events he experienced in service, 
the RO notably has not attempted to verify whether the 
claimed stressors occurred.  The Board believes that under 
the circumstances, further development is required in 
connection with the claim for service connection for PTSD.

Turning to the claims for service connection for bilateral 
hearing loss and tinnitus, the record reflects that the 
veteran was afforded VA examinations in December 2001 and 
January 2002, at which time he essentially attributed his 
hearing loss and tinnitus to acoustic trauma resulting from 
combat.  The December 2001 examiner concluded that if the 
veteran were shown to have been exposed to noise from combat, 
then some initial high frequency hearing loss was likely due 
to his period of service, although the examiner clarified 
that the veteran's post-service occupational noise exposure 
likely accounted for most of the veteran's current hearing 
loss.  The January 2002 examiner concluded, based on the 
veteran's account of exposure to acoustic trauma as a member 
of an artillery section, that the veteran's hearing loss and 
tinnitus dated to his period of service. 

Although the veteran reported to the January 2002 examiner 
that he was a member of an artillery section, the Board notes 
that his service personnel records are silent for any 
reference to his serving in such a unit, and he denied 
serving in an artillery unit at his October 2002 hearing 
before a decision review officer.  Consequently, the 
verification actions to be undertaken in connection with the 
claim for service connection for PTSD are also relevant to 
the claims for service connection for hearing loss and 
tinnitus, given that the latter claims are primarily based on 
exposure to acoustic trauma from combat.  The Board will 
therefore remand the issues of entitlement to service 
connection for hearing loss and tinnitus as well.

The Board lastly notes that the veteran, in his July 2001 
application for the disabilities at issue, indicated that he 
had claimed, or was receiving, disability benefits from the 
Social Security Administration (SSA).  Records from that 
agency pertaining to the receipt of disability benefits are 
potentially relevant to the instant appeal and should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claims.  With any 
necessary authorization from the 
veteran, the RO should attempt to 
obtain and associate with the claims 
file any medical records identified 
by the veteran which have not been 
secured previously.

2.  If the RO is unsuccessful in 
obtaining any medical records 
identified by the veteran, it should 
inform the veteran and his 
representative of this and ask them 
to provide a copy of the outstanding 
medical records.

3.  The RO should attempt to obtain 
a copy of any SSA decision awarding 
or denying the veteran disability 
benefits, as well as a copy of the 
record upon which the veteran's 
award or denial of SSA disability 
benefits was based, and a copy of 
the records associated with any 
subsequent disability determinations 
by the SSA.

4.  The RO should also attempt to 
obtain additional information from 
the veteran concerning the specific 
circumstances of his alleged service 
stressors, such as the dates, 
locations, units involved, names of 
casualties, and identifying 
information concerning any other 
individuals involved in the events, 
including their names, ranks, and 
units of assignment.  With this 
information, the RO should review 
the file and prepare a summary of 
the veteran's alleged service 
stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above.  This summary and a 
copy of the veteran's WD AGO Form 
53-55 and other service personnel 
records should be sent to the United 
States Armed Services Center for 
Research of Unit Records.  The 
USASCRUR should be provided with a 
copy of any information obtained 
above, and should be requested to 
provide any additional information 
that might corroborate the veteran's 
alleged stressors.  The USASCRUR 
should also be requested to furnish 
the unit history and operational 
reports for each unit the veteran 
was assigned to while in Europe for 
the period during which he served 
with such unit.

5.  After completing the above 
actions, the veteran should be 
afforded a VA psychiatric 
examination by a physician with 
appropriate expertise to determine 
the nature, extent and etiology of 
any PTSD present.  All indicated 
studies, tests and evaluations 
deemed necessary should be 
performed, including psychological 
testing designed to ascertain 
whether the veteran has PTSD.  A 
diagnosis of PTSD under DSM IV 
criteria should be made or ruled 
out.  If PTSD is diagnosed, the 
examiner should identify the 
specific stressor(s) supporting the 
diagnosis.  If PTSD is not 
diagnosed, the examiner should 
explain why the diagnosis was not 
made.  The claims folder, including 
a copy of this REMAND, must be made 
available to and reviewed by the 
examiner.  The examination report is 
to reflect whether such a review of 
the claims file was made.  

6.  The RO should also arrange for a 
VA audiologic examination of the 
veteran to determine the nature, 
extent and etiology of his hearing 
loss, and the nature, extent and 
etiology of his tinnitus.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion as to whether it is at least 
as likely as not that any hearing 
loss and tinnitus identified is 
related to military service.  The 
rationale for all opinions expressed 
should be provided.  The claims 
folder, including a copy of this 
REMAND, must be made available to 
and reviewed by the examiner.  The 
report is to reflect that a review 
of the claims file was made.  

7.  Thereafter, the RO should review 
the record and ensure that all 
development actions have been 
conducted and completed in full.  
The RO should then undertake any 
other action required to comply with 
the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and 
the implementing regulations, see 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Then, the RO should re-adjudicate 
the issues on appeal.

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

